              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
               CRIMINAL CASE NO. 1:10-cr-00008-MR

UNITED STATES OF AMERICA,        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )                      ORDER
                                 )
WILLIAM ISAAC SMALLS,            )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER is before the Court on the Defendant’s letter, which the

Court construes as an application for leave to file a successive motion to

vacate pursuant to 28 U.S.C. § 2255 [Doc. 56].

      If the Defendant wishes to apply for leave to file a successive § 2255

motion, he must seek authorization to do so from the United States Court of

Appeals for the Fourth Circuit. See 28 U.S.C. § 2255(h). Accordingly, the

Defendant’s application for leave to file is denied.

      IT IS, THEREFORE, ORDERED that the Defendant’s letter, which the

Court construes as an application for leave to file a successive motion to

vacate pursuant to 28 U.S.C. § 2255 [Doc. 56] is DENIED.
                                Signed: June 27, 2020
      IT IS SO ORDERED.




        Case 1:10-cr-00008-MR Document 57 Filed 06/29/20 Page 1 of 1
